LIGON, J. —
The charge in each count in this indictment describes the slave with whom the defendant is averred to have traded, and from whom he received the commodity mentioned in the indictment, a® “ a slave the property of Benajah S. Bibb, whose name is to the jury unknown.”
This description is too general to require the defendant to be put to his answer of the charge. Benajah S. Bibb may be the owner of many slaves ; and it would be impossible for the defendant, under a charge so general, to prepare his defence safely and effectively, fie may have authority from the master or overseer of the slaves of Mr. Bibb to purchase from some of them the commodity mentioned in this indictment, and this authority may be verbal, for the law authorizes it to be given in that form. The dealing may have been with one of these ; and if the defendant wore advised with which of Bibb’s slaves he was accused of trading, he might be able to show that ho did so under full authority, previously obtained, for that purpose.
Again ; we cannot well see how this defendant could defend himself against a second charge for the same offence. No day is required to be laid in the indictment; the name of the master does not ascertain the slave ; and without something more definite than what is found in this record, we can see no reason why the defendant could not be again convicted of tbe same offence, and thus be twice punished for the same crime.
In the case of Francois v. The State, 20 Ala. 83, we held the indictment to be bad for uncertainty. The charge there was, selling “to a slave whose name is to the jurors unknown.” In Brown v. The Mayor and Aldermen of Mobile, 23 Ala. 722, the proceeding was to recover a fine under an ordinance of the city of Mobile against trading; with slaves, the terms of which are similar to our statute. The statement filed did not contain the name of the slave, or of his owner; both *41were in blank. . We lield the statement bad for uncertainty.
In the former of these cases, it is said, “We wonld not, however, be understood as deciding, that it was absolutely necessary to describe the slave, in indictments for this species of offence, by his name. This is but one mode of description; and any other, which would afford to the defendant information as to the particular slave to which the charge referred, we are inclined to think would be sufficient.” That there may be cases, in which the requisite certainty may be attained without naming the slave, we admit; for instance, if the owner’s or employer’s name is given, and it be averred that the slave is the only one in his possession; or that the slave is employed in a particular service, and he is the only one so employed by him; in either of these cases, we are inclined to think the indictment would be good. But unless certainty is approached by some such averment, the defendant should never be put to his defence.”
Let the judgment be reversed, and the cause remanded; and the defendant remain in custody until discharged by due course of law.